Citation Nr: 0522755	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  He died in October 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Togus, 
Maine Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus.


FINDINGS OF FACT

1.  The veteran appealed a January 2003 rating decision 
denying a disability rating in excess of 10 percent for 
bilateral tinnitus.

2.  In August 2005, prior to a decision by the Board on the 
appeal, the Board was informed that the veteran died on 
October [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104(a), 7108 (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed to the Board the January 2003 rating 
decision denying entitlement to a disability rating in excess 
of 10 percent for bilateral tinnitus.  Unfortunately, the 
veteran died while his appeal was pending before the Board.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


